DETAILED ACTION
1.	This Office action is for the examination of reissue application 16/932,663 filed on July 17, 2020 of U.S. Patent No. 10,289,560, responsive to amendments filed on December 28, 2021 in response (“the Response”) to the Non-Final rejection mailed on November 17, 2021.  
	Claims 1-83 were pending in this reissue application prior to the latest amendments.  In the Response, rejected claims 17-51 and 65-83 have been cancelled.  Thus, only the claims that were allowed in the last Office action, claims 1-16 and 52-64, are pending.
	
Rejections Based On Defective Oath/Declaration
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

3.	Claims 1-16 and 52-64 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the June 7, 2014 Declaration is set forth below.	
The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The declaration states:
The patent claims less than applicant had a right to claim, in that Claim 1 includes allocating a physical function of each of the storage devices to one of virtual functions of the single virtual storage device, where new Claim 17 does not include this feature.



Allowable Subject Matter
4.	Claims 1-16 and 52-64 would be allowed if the rejection based on defective declaration si overcome.
The following is an examiner’s statement of reasons for indication of allowability: 
Claims 1-16 are allowable because the prior art of record does not teach the claimed controller with physical and logical structures disclosed in Figures 2-4 and described at c3:6-c4:16 to perform the recited functions. 
Claims 52-64 are allowable because when considered in combination with other limitations of the claims, prior art of record does not teach 
“showing, to the host, a physical function of the single storage device, 
showing, to the host, first virtual functions of the single storage device, 
showing, to the host, second virtual functions of the single storage device, the first virtual function being based on a physical function of each of the plurality of storage devices, the second virtual functions being based on a virtual function of each of the plurality of storage devices.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992